Case 8:20-cv-00041-MSS-JSS Document 12 Filed 03/27/20 Page 1 of 12 PageID 46




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
TERRI SMITH,

             Plaintiff,

Vs.                                                     Case No. 8:20-cv-41-MSS-JSS

CITY OF LAKELAND, FLORIDA and
LAKELAND POLICE DEPARTMENT,

     Defendants.
________________________________/


                              MOTION TO DISMISS COMPLAINT

             Defendants, City of Lakeland (“COL”) and Lakeland Police Department (“LPD”)

pursuant to Rule 12(b)(6), Federal Rules of Civil Procedure hereby move to dismiss the

complaint for failure to state a claim upon which relief can be granted. The complaint

should be dismissed because LPD is a division of the COL and not a legal entity able to

be sued. Further the complaint should be dismissed because it fails to state a plausible

claim upon which relief can be granted, including that the Complaint is an impermissible

“shotgun pleading” and fails to provide sufficient facts supporting an adverse

employment action, including a constructive discharge.

 I.          Introduction

      Smith brought a three (3) count complaint against both the COL and the LPD. Count

I is a claim for hostile work environment, discrimination because of her sex/gender,

constructive discharge and retaliation for alleged protective activity in violation of Title

VII of the Civil Rights Act of 1964. Count II alleges Age Discrimination in Employment

Act also alleging hostile work environment, discrimination, constructive discharge and



00782173‐1
Case 8:20-cv-00041-MSS-JSS Document 12 Filed 03/27/20 Page 2 of 12 PageID 47




retaliation. Count III alleges claims under the Florida Civil Rights Act for gender and

age hostile work environment, discrimination, constructive discharge and retaliation.

Smith’s claims against the LPD should be dismissed as LPD is a division of the COL

and not a legal entity able to be sued. All three counts of the complaint should be

dismissed as each count meshes hostile work environment, with discrimination and

retaliation making it virtually impossible for Defendants to respond. Finally, each count

of the complaint should be dismissed as Plaintiff failed to allege facts that she suffered

an adverse employment action that was so severe or pervasive that it altered the terms

and conditions of employment and was constructively discharged from her employment

to satisfy the elements under Title VII, the Age Discrimination in Employment Act and

the Florida Civil Rights Act.

II.          The LPD is a Division of the COL and not a legal entity able to be sued.

      Smith has sued both the COL and the LPD under Title VII, the Age Discrimination in

Employment Act and the Florida Civil Right Act. Smith alleges that the COL and the

LPD were her employers under the statutes. Doc. 1 @ 4 and 5. Under Florida law

municipalities have the power to sue or be sued. Florida City Police Dept. vs. Corcoran,

661 So. 2d 409 (Fla. 3rd DCA 1995). However, “[w]here a police department is an

integral part of the city government as a vehicle through which the city government

fulfills its policing functions, it is not an entity subject to suit.” Id. Citing Eddy v. City of

Miami, 715 F.Supp. 1131, 1132 (S.D.Fla. 1990). As a department for the COL, LPD is

not an entity subject to suit and should be dismissed with prejudice from this action.1



1
 Plaintiff has agreed to dismiss Defendant LPD pursuant to the representation that Defendant COL is the proper
defendant.

00782173‐1                                             2
Case 8:20-cv-00041-MSS-JSS Document 12 Filed 03/27/20 Page 3 of 12 PageID 48




III.         All three counts of the complaint should be dismissed as a ShotGun
             Pleading in that each count includes separate and distinct claims for
             hostile work environment, discrimination and retaliation.

         Plaintiff’s three count complaint alleges variations of gender discrimination, hostile

 work environment and retaliation (Count I), age discrimination, hostile work

 environment and retaliation (Count II) and gender/age discrimination, hostile work

 environment and retaliation under Florida law (Count III); subsumed within all three

 counts is the allegation that Plaintiff was constructively discharged from her

 employment.         All three counts of the complaint should be dismissed as a shotgun

 pleading in that each of the count interweaves and meshes conclusory claims for

 discrimination, hostile work environment and retaliation, with Count III alleging all three

 separate and distinct theories of liability for both gender and age discrimination in the

 same count under Florida law.

       Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include

 a short and plain statement of the claim showing the pleader is entitled to relief.

 Fed.R.Civ.P. 8(a)(2). Rule 10(b) provides that if doing so would promote clarity, each

 claim founded on a separate transaction or occurrence must be stated in a separate

 count. Fed.R.Civ.P. 10(b).         The Eleventh Circuit has held that a complaint that (1)

 contains multiple counts where “each count adopts the allegations of all preceding

 counts,” causing each successive count to carry all that came before and the last count

 to be a combination of the entire complaint or (2) does not separate into different

 counts, each cause of action or claim for relief is an improper shotgun pleading

 requiring dismissal. Weiland vs. Palm Beach ty. Sherri’s Office, 792 F.3d 1313, 1323

 (11th Cir. 2015); Anderson vs. District Bd of Trustees of Central Fla. Community

00782173‐1                                      3
Case 8:20-cv-00041-MSS-JSS Document 12 Filed 03/27/20 Page 4 of 12 PageID 49




 College, 77 F.3d 364 (11th Cir. 1996). The rationale for requiring separate claims for

 relief to be alleged in separate counts is so a Defendant will have adequate notice of

 the claims against it and the grounds upon which each claim rest and be able to

 adequately respond to the same. Weiland 792 F.3d at 1323.

      Claims for gender discrimination, gender hostile work environment and retaliation for

reporting gender discrimination and/or hostile work environment each require

allegations and proof of separate and distinct elements. Clemons vs. Delta Air Lines,

Inc., 625 Fed.App. 941 (11th Cir. 2015 (Title VII prohibits an employer from discharging

any individual or otherwise discriminating with respect to the employees compensation,

terms, conditions, or privileges of employment because of the individuals sex; a prima

facie case of disparate treatment requires a plaintiff to show proof she belongs to a

protected class, she was subjected to adverse job action, the employer treated similarly

situated employees outside of her classification more favorably and she was qualified

for the job); Trask vs. Sec’y Dep’t of Veterans Affairs, 822 F.3d 1179, 1195 (11th Cir.

2016)(a claim for hostile work environment requires proof the employee belonged to a

protected group, she was subjected to unwelcome harassment, the harassment was

based on a protected characteristic and the harassment was so severe or pervasive to

alter the terms and conditions of her employment and create an abusive working

environment; and a claim for retaliation requires proof the employee complained of

unlawful employment discrimination, suffered adverse employment action and a causal

relation exists between the protected activity and the adverse employment action).

Likewise, claims for age discrimination, age hostile work environment and retaliation for

reporting the same also require allegations and proof of distinct elements. Chapman vs.

00782173‐1                                    4
Case 8:20-cv-00041-MSS-JSS Document 12 Filed 03/27/20 Page 5 of 12 PageID 50




Al Transport, 229 F.3d 1012 (11th Cir. 2000)(Prima facie framework for age

discrimination claim requires showing the employee was a member of a protected age

group, was subjected to adverse employment action, was qualified to perform the job

and was replaced or treated differently than a younger employee); Trask vs. Sec’y Dep’t

of Veterans Affairs, 822 F.3d 1179, 1195 (11th Cir. 2016 setting forth elements for age

hostile work environment and retaliation).

      Plaintiff’s complaint violates the shotgun pleading admonishment in that Count II of

the complaint for age discrimination adopts the allegations contained in Count I of the

complaint for gender discrimination as part of the count.         Specifically, the general

allegations of the Complaint are numbered paragraphs 1 – 26 with Count I (gender

discrimination) of the complaint numbered paragraphs 27 – 31.              Count II of the

complaint (age discrimination) is numbered paragraphs 32 – 33 but incorporates by

reference the allegations contained in Count I. See Document 1.

             The shotgun pleading admonishment is also violated in that Plaintiff conflates

into one count the claims for discrimination, hostile work environment and retaliation for

both its federal gender and age counts (Count I and II) into one claim and in its Florida

law count (Count III) it not only conflates the different theories of liability but also

includes both its gender and age claims into one count. The conflation of the separate

causes of action in both the gender and age based counts fails to give Defendant notice

of the factual basis supporting each separate theory of recovery preventing Defendants

from analyzing the allegations to determine if the same have been properly pled,

including the proper factual support for the same, and ascertaining what if any

affirmative defenses to raise. See Rosado vs. Modly. 2019 WL 6877184 (M.D.Fla.

00782173‐1                                      5
Case 8:20-cv-00041-MSS-JSS Document 12 Filed 03/27/20 Page 6 of 12 PageID 51




2019)(dismissing claim where Count I of the complaint under Title VII combined three

discrete cause of action into one count—disparate treatment based on race, disparate

treatment based on national origin and retaliation).

             Plaintiff’s claims should be dismissed and required to be pled as separate and

distinct causes of action for each theory or recovery for which relief is claimed.

IV.          Plaintiff’s Complaint Requires Dismissal As There Are Insufficient Facts To
             Support A Claim for Adverse Employment Action Or Constructive
             Discharge

             All three counts of Plaintiff’s complaint fail to allege that she suffered any type of

adverse employment action, including, but not limited to, a decrease in pay, demotion

and/or termination. Rather, to support each Count, Plaintiff alleges that she was

constructively discharged from her employment entitling her to relief. Each count of the

complaint should be dismissed as Plaintiff has not alleged ultimate facts supportive that

she was constructively discharged from her employment so as to satisfy the elements

under Title VII, the Age Discrimination in Employment Act and the Florida Civil Rights

Act.

             Plaintiff alleges in the Complaint that she began her employment with LPD in

1995 and that she was promoted to the rank of Sergeant in 2002.                     Document 1,

paragraph 6. She alleges in 2004 she was tasked with creating and operating a new

Crime Analysis Unit and that she was placed in charge of the unit, supervising up to four

employees. Id., Paragraph 7. She alleges that she served in said position through her

resignation on October 25, 2018. Id., Paragraph 25. Plaintiff claims that in January,

2017, Sean Patterson was assigned to her unit at an entry level Trainee position and

she was Patterson’s direct supervisor. Id., Paragraph 8. The allegations state that

00782173‐1                                         6
Case 8:20-cv-00041-MSS-JSS Document 12 Filed 03/27/20 Page 7 of 12 PageID 52




shortly after Patterson’s arrival she began having problems with Patterson and

requested assistance from her supervisor to help get Patterson in line.            Per the

allegations, the meeting resulted in Patterson being allowed to talk back to Plaintiff and

Plaintiff’s supervisors failing to back Plaintiff. Id., Paragraphs 10 -11. Plaintiff also

alleges that subsequent to the meeting with the supervisor, Patterson and Plaintiff, she

had completed a performance evaluation for Patterson and was confronted and

admonished by her supervisors because they believed her performance evaluation for

Patterson was too low. Plaintiff alleges that she was provided a Memo explaining her

rating for Patterson’s performance evaluation was too low. She complains that a copy of

the Memo was given to Patterson causing Plaintiff to lose authority over Patterson.

Plaintiff alleges that when her supervisor provided a copy of the Memo to Patterson, it

resulted in Patterson filing an internal complaint of age discrimination and thereafter, his

own Charge of Discrimination with the EEOC. Per the allegations in the Complaint,

Patterson’s internal complaint of age discrimination was investigated and later deemed

unfounded by LPD. Id., Paragraphs 13 – 15.

             Plaintiff alleges that her own subsequent yearly performance evaluation was

lower than it had ever been; of import is that Plaintiff does not allege that she suffered a

change in assignment, a demotion or a decrease in compensation from the lower

performance evaluation. Id., Paragraph 16. The lower performance evaluation caused

Plaintiff to file her own internal complaint with LPD for hostile work environment based

on her age and gender; included in the internal complaint was a request that Plaintiff not

be required to report to her supervisors. Id., Paragraph 17. Similar to the Patterson

complaint, the investigation into Plaintiff’s complaint was determined to be unfounded.

00782173‐1                                    7
Case 8:20-cv-00041-MSS-JSS Document 12 Filed 03/27/20 Page 8 of 12 PageID 53




             Subsequent to the above, Plaintiff alleges that her supervisors began to keep a

written record of her comings and goings, including if she was attending required

meetings and events, with notations of her procedure violations and that said report was

emailed to 35 LPD employees. Id., Paragraph 17 – 19. Plaintiff does not allege that

any of the above recordkeeping, notations of her procedure violations or emailing of the

same to 35 LPD employees resulted in any adverse employment action, including, but

not limited to, actual discipline, write up, counseling, demotion or decrease in pay.

             Plaintiff finally alleges that the above actions caused her to formally request that

the head of LPD, Chief Giddens, reassign her to another position, only to be told that,

like any other employee, she could take a demotion to another position or apply for any

open position. Id., Paragraph 23. Upon said denial, Plaintiff alleges she resigned her

employment. Id, Paragraph 25.

             “A pleading that states a claim for relief must contain . . . a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). The federal rule does not require “detailed factual allegations,” but “[a] pleading

that offers labels and conclusions or a formulaic recitation of the elements of a cause of

action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)) (internal quotation marks omitted). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at

570). The factual allegations “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. Although the court must accept a

plaintiff’s allegations as true when considering a motion to dismiss, a plaintiff’s

00782173‐1                                        8
Case 8:20-cv-00041-MSS-JSS Document 12 Filed 03/27/20 Page 9 of 12 PageID 54




unsupported conclusions of law or mixed fact and law, “unwarranted factual

deductions,” and “legal conclusions masquerading as facts” will not prevent a Rule

12(b)(6) dismissal. Resnick v. AvMed, Inc., 693 F.3d 1317, 1326 (11th Cir. 2012);

Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003).

             Whether sounding in disparate treatment or retaliation, a claim under either Title

VII or the ADEA requires and adverse employment action either in the form of tangible

loss or alteration of the conditions of employment. An adverse employment action is an

ultimate employment decision, such as a discharge or failure to hire, or other conduct

that alters the employee’s compensation, terms, conditions, or privileges of

employment, deprives him or her of employment opportunities, or adversely effects his

or her status as an employee. Minifield vs. City of Birmingham Depart. Of Police, 791

Fed...App. 86, 90 (11th Cir. 2019). For disparate treatment, an adverse employment

action must impact the terms, conditions or privileges of the Plaintiff’s job in a real and

demonstrable way. Id. Proof of direct economic consequences are not required, but

the Plaintiff must show “a serious and material change in the terms, conditions or

privileges of employment.” Id. To be sure, anti-discrimination statutes “are neither a

general civility code nor a statute making actionable ordinary tribulations of the work

place. Reeves vs. C.H. Robinson Worldwide, Inc., 594 F.3d 798 (11th Cir. 2010).

             Plaintiff’s complaint is devoid of any adverse employment action in that the

conditions of her employment were not changed, she never received a decrease in

compensation or change to her duties and responsibilities and was not terminated from

her employment; Plaintiff’s only complaint is she received a lower performance

evaluation which did not affect her pay or duties and responsibilities and that when she

00782173‐1                                        9
Case 8:20-cv-00041-MSS-JSS Document 12 Filed 03/27/20 Page 10 of 12 PageID 55




demanded a transfer from her position she was told that she could demote herself to

patrol or apply for an open position just like other employees. Plaintiff, Paragraph 23. A

negative performance evaluation standing alone not used as a basis for any action

against the employee does not constitute adverse employment action. Gonzalez vs.

Florida Dept. of Highway Safety and Motor Veh., 237 F.Supp. 2d 1338, 1348 (S.D.Fla.

2002). Plaintiff’s failure to allege any adverse employment action requires dismissal of

her claims. Ramirez vs. City of Robinson, 2006 WL 470601 (S.D. Tex 2006)(hostility

from fellow employees, verbal threats of being fired, reprimands, a missed pay increase,

undesirable work assignments and being placed on final warning do not constitute

adverse employment action because of their lack of consequence).

             For similar reasons, Plaintiff’s claim for a hostile work environment also fails. To

establish a claim under either Title VII or the ADEA; a hostile work environment claim

requires the offending behavior to be sufficiently severe or pervasive to alter the

conditions of the employee’s employment and create an abusive work environment.

Plaintiff’s allegations fail to meet this standard; Plaintiff does not allege any hostile

language was used toward her or that she was subjected to working conditions different

than what she was accustomed to prior to Patterson being assigned to her department.

The only allegations are (1) her perception that her supervisors did not back her (2) an

email sent to 35 employees that listed her coming and goings and suspected procedure

violations, (3) a lower performance evaluation that did not affect her compensation, (4)

the dismissal of her internal complaint for gender and age discrimination and (5) the

LPD Chief advising her that if she wanted to transfer she could take a demotion to patrol

or apply for an open position like all other LPD employees. As a matter of law, the

00782173‐1                                        10
Case 8:20-cv-00041-MSS-JSS Document 12 Filed 03/27/20 Page 11 of 12 PageID 56




above complaints fail to rise to the level of conduct so severe and pervasive so as to

alter the conditions of her employment so as to create an abusive work environment.

             Plaintiff attempt to couch her resignation as a constructive discharge also fails in

the context of her allegation of a hostile work environment under either Title VII or the

ADEA.          Medearis vs. CVS Pharmacy, Inc. 2016 WL 1273475 (11th Cir. 2016) (the

standard for constructive discharge is the same in both the Title VII and the ADEA

context). A constructive discharge is functionally the same as an actual termination in

damages-enhancing respects. A hostile-environment constructive discharge claim

entails more than offending behavior that alters the conditions of employment and

creates an abusive work environment: “a plaintiff who advances such a compound claim

must show working conditions so intolerable that a reasonable person would have felt

compelled to resign.” Pennsylvania State Police vs. Suders 542 U.S. 129, 147 (2004).

The inquiry is objective: did working conditions become so intolerable that a reasonable

person in the employee’s position would have felt compelled to resign. Id. The working

conditions required for a constructive discharge do not exists; Plaintiff fails to allege any

facts supporting that she was placed in a position to have to resign because of

resistance to her continued employment, rather to the contrary, Plaintiff was allowed to

remain in her supervisory position and given the option afforded to all employees

wishing a transfer of either taking a demotion to patrol, or applying for any open

position. See Robinson vs. Sappington, 351 F.3d 317, 337 (3rd Cir. 2003)(Plaintiff’s

decision to resign resulted from official action of transferring her to a judge who resisted

her being placed on his staff and thus constituted a constructive discharge. In the

instant matter, Plaintiff fails to allege that she attempted to avail herself of the

00782173‐1                                        11
Case 8:20-cv-00041-MSS-JSS Document 12 Filed 03/27/20 Page 12 of 12 PageID 57




opportunity to apply for an open position but was denied the same.                  Taking the

allegations in the complaint as true, Plaintiff’s decision to resign her employment does

not constitute a constructive discharge of her employment.

V.           Conclusion:

               For the reasons stated herein, Plaintiff’s complaint should be dismissed.

                                  CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing has been
electronically filed on this 27th day of March, 2020 with the Clerk of Court using
CM/ECF which will send an electronic copy to Peter F. Helwig, Esq. at
pfhelwig@tampabay.rr.com.

                                                     CAMPBELL TROHN
                                                     TAMAYO & ARANDA, P.A.
                                                     /s/ Robert Aranda
                                                     ROBERT J. ARANDA
                                                     Florida Bar No. 998324
                                                     r.aranda@cttalaw.com
                                                     p.roop@cttalaw.com
                                                     Post Office Box 2369
                                                     Lakeland, Florida 33806-2369
                                                     (863) 686-0043
                                                     (863) 616-1445 Fax
                                                     Attorneys for Plaintiff




00782173‐1                                      12
